DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 8/18/2020.
Claims 1-21 are pending, claims 1, 11, 12, 13, and 18 are independent.
Information Disclosure Statement
Application disclosure Statement filed by applicant on 8/31/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the decoding device of claim 18" in lines 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 from which claim 21 depends recites “an encoding device” not “decoding device”.
Claim 21 recites the limitation "the palette coding info syntax elements" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the palette coding info syntax elements" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the palette coding info syntax elements" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al. (US 2020/0092546 A1) hereinafter “Ye”.
Regarding claim 1, 11, 12, 13, and 18
 A method of decoding implemented by a decoding device (YE,in Fig. 2 and Fig. 3 Video Decoder 210, [0050],[0051], in Fig. 2 and Fig. 4 Encoder 203, in [0259] “computer readable media”, “method for decoding” [0004], [0014], [0145]) comprising: 
a) determining a partitioning type of a subject coding unit (CU) wherein the partitioning type (“a variable "treeType" specified whether a single or a Dual tree is used” [0209]) is either 
i) a single partitioning type, in which the subject coding unit is partitioned into a single CU including one luma coding block (CB) and two chroma CBs (Ye, “if(treeType= =SINGLE_TREE || treeType= = DUAL_TREE_LUMA) {palette_coding(x0, y0, nCbS, 0)}” [0210])), or 
ii) a separate partitioning type, in which the subject coding unit is partitioned into a separate luma CU including a luma CB only and a chroma CU including two chroma CBs only (Ye, [0210] Coding Unit Syntax “if(treeType= =SINGLE_TREE || treeType= = DUAL_TREE_LUMA) {palette_coding( x0, y0, nCbS, 0)}” [0210]). See also Fig. 9, STEP 802 [0033] where “a video encoder or decoder” [0115] is configured “to “determine whether a current tree structure [treetype] is a Dual tree structure where a luma color plane has a split tree structure that is different from a split tree structure of a chroma color plane (802)”. [0115]. See also Fig. 10, STEP 802 [0133]. See also [0148] syntax tables “isdual tree” and [0149]); and
b) decoding, based on the partitioning type of the subject CU, the subject CU and an associated palette coding information  from a bitstream (Ye, “then code or decode at least one image of a video sequence using one or more color palettes based on the determining whether the current tree structure is the Dual tree structure (804).” [0115],[0133],[0145] decoding the subject CU based on the determined tree structure or tree type of said subject CU (i.e. the single partitioning type or the separate partitioning type). Specifically, Ye discloses in [0115] “then code or decode at least one image of a video sequence using one or more color palettes based on the determining whether the current tree structure is the Dual tree structure (804).” Fig. 11. See also [0209] When the "palette_mode_flag" is true. The corresponding palette syntax information may be signaled for each color component. STEP 804 “Code or decode base on the determination” Fig. 9. [0005] line 3- end)); and
Regarding claim 2 and 14
Ye discloses The method of claim 1, wherein the associated palette coding information comprises palette coding info syntax elements, and the palette coding info syntax elements are signaled in the bitstream based on the partitioning type of the subject CU (YE, “treeType” [0209], [0210], see table 16) (Ye discloses in “[0118] When the Dual tree [separate split structure] is on [in Step 805, Fig. 9], the palette predictor initializer only signals the luma value [of first palette predictor list… Step 813, Fig. 10], the chroma value is discarded.” [0118], [0135], [0147])).
Regarding claim 3, 15, and 19
Ye discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the single partitioning type, the palette coding info syntax elements are signaled in the bitstream for the subject CU once for Y, Cb, Cr components together (Ye discloses “When luma same partition, Y, Cb and Cr can share one " palette_mode_flag".” [0208]).
Regarding claim 4, 16, and 20
Ye discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream for the subject CU twice: once for a Y component and once for Cb-Cr components together.(Ye discloses, “when there is separate luma and chroma plane coding, luma can have its own palette_mode_flag". Cb and Cr can have their own palette_mode_flags.”[0208]-[0209]. See also [0181] [0182]. “[0102] In the proposal JVET-L0336, a separate palette mode for luma and chroma are proposed when Dual tree is enabled. Luma and chroma have their own palette table, and palette index map.” [0102])
Regarding claim 5
Ye discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream for the luma CU once for a Y component. (Ye discloses in “[0118] When the Dual tree [separate split structure] is on [in Step 805, Fig. 9], the palette predictor initializer only signals the luma value [of first palette predictor list… Step 813, Fig. 10], the chroma value is discarded.” [0118], [0135], [0147]). 
Regarding claim 6
Ye discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream once for Cb-Cr components together in the chroma CU. (Ye, [0207] In an embodiment, two of the three components share one "palette_mode_flag", and the other has its own palette mode flag. In one embodiment, Cb and Cr share one palette mode flag.” [0207] in “[0204] 2. Modification to the Signaling of Palette Information and Palette Entries”) 
Regarding claim 7, 17, and 21
YE discloses The method of claim 2, wherein the palette coding info (YE, “[0093] 2.2 Encoding the Palette Entries and Palette Information” [0093) syntax elements include any combination of: one or more palette predictor vectors (“binary vector”, [0094]), one or more palette sizes (Ye, “PredictorPaletteSize”, [0123]), one or more palettes, one or more escape flags (“palette_escape_val_present_flag, [0148]), one or more indexes maps (Ye “[0102] In the proposal JVET-L0336, a separate palette mode for luma and chroma are proposed when Dual tree is enabled. Luma and chroma have their own palette table, and palette index map.” [0102]. See also table 00009 [0148).
Regarding claim 8
Ye discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type  (Ye, “is Dual tree structure on?” 805, Fig. 10), the palette coding info syntax elements signaling for the chroma CU is based on a palette coding control flag of the luma CU of the subject CU. (Ye, Fig. 10 Steps 807 & 809, [0133] “For example, if Dual tree structure is determined to be on, the encoder or decoder may initialize the palette predictor list with a luma value signaled by palette predictor initializer (807), wherein the palette predictor list is used in the coding or decoding, and set a chroma value of the palette predictor list with a predefined value, without the palette predictor initializer signaling any chroma value to the palette predictor list (809). If Dual tree structure is determined to be off, the encoder or decoder may use the SCC palette mode in coding or decoding without modification (811).” [0133])
Regarding claim 9
Ye discloses The method of claim 8, wherein when the partitioning type of the subject CU is the separate partitioning type  (Ye, “is Dual tree structure on?”, Fig. 9, Fig. 10), the palette coding info syntax elements signaling for the chroma CU is based on the palette coding control flag of the luma CU of the subject CU as follows: (Ye, “[0155] 1. Signal Whether Current Chroma Block Using Palette Mode or not.”[0156])
if all luma CBs of the subject CU have palette coding control flag equal to 1, then signal, in the bitstream, a palette coding control flag for the chroma CBs (Ye, “[0160] In another embodiment, if the chroma block co-located luma blocks are all palette mode, the chroma block signal whether it is using palette mode or not. If the current chroma block is using palette mode, the corresponding syntax element related to palette mode may also be signaled. If not all the co-located luma blocks are using palette mode, the current chroma block is not palette mode, and it is not necessary to signal.” [0160]. [0156-0159]); 
otherwise, do not use palette coding for the chroma CBs (Ye, “If not all the co-located luma blocks are using palette mode, the current chroma block is not palette mode, and it is not necessary to signal.” [0160]).
Regarding claim 10
 The method of claim 8, wherein when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements signaling for the chroma CU is based on the palette coding control flag of the luma CU of the subject CU (“[0170] 4. Derive the Chroma Palette Information from the Co-Located Luma Block” [0170], [0160] [0164],[0172],[0178]. See also fig. 14 Steps 827 and 829) as follows: 
if all luma CBs of the subject CU have palette coding control flag equal to 1, then infer a palette coding control flag for the chroma CBs to be equal 1, and signal, in the bitstream, the palette coding info syntax elements for the chroma CBs (Ye, “[0164] In an embodiment, if the chroma block co-located luma blocks are all palette mode, the chroma block is using palette mode by default. If the current chroma block is using palette mode, the corresponding syntax element related to palette mode may also be signaled. If not all the co-located luma block are using palette mode, the current chroma block is not palette mode.” [0164], [0160), 0172], [0174]; 
otherwise signal, in the bitstream, the palette coding control flag for the chroma CBs (Ye, “If not all the co-located luma block are using palette mode, the current chroma block is not palette mode.” If the current chroma block is using palette mode, the corresponding syntax element related to palette mode may also be signaled. [0164]”).
Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2019/0246122 A1). Li et al. (US-20180199072-A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481